      Case: 3:20-cv-01948-JGC Doc #: 8 Filed: 09/03/20 1 of 2. PageID #: 314




                          UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

Michael B. Renz, et al.,                        :

               Plaintiffs,                      :          Case No. 3:20-cv-1948

v.                                              :          Judge James G. Carr

Governor Mike DeWine, et al.,                   :

               Defendants.                      :

                                NOTICE OF APPEARANCE

       Now come John W. Zeiger, Esq. and Marion H. Little, Jr., Esq. of Zeiger, Tigges & Little

LLP, on behalf of Defendants State of Ohio, Governor Mike DeWine and Lance D. Himes,

Interim Director of the Ohio Department of Health, and hereby enter their appearance as Special

Counsel to the Ohio Attorney General in this action. Please serve all pleadings, motions, and the

like at the address below.

                                            Respectfully submitted,

                                            DAVE YOST, Ohio Attorney General

                                            /s/ Marion H. Little, Jr.
                                            John W. Zeiger (0010707)
                                            Marion H. Little, Jr. (0042679)
                                            SPECIAL COUNSEL
                                            ZEIGER, TIGGES & LITTLE LLP
                                            3500 Huntington Center
                                            41 S. High Street
                                            Columbus, Ohio 43215
                                            Telephone: (614) 365-9900
                                            Facsimile: (614) 365-7900
                                            zeiger@litohio.com
                                            little@litohio.com

                                            Counsel for Defendants State of Ohio, Governor
                                            Mike DeWine and Lance D. Himes, Interim
                                            Director of the Ohio Department of Health
        Case: 3:20-cv-01948-JGC Doc #: 8 Filed: 09/03/20 2 of 2. PageID #: 315




                                  CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on September 3, 2020, a copy of the foregoing was

filed electronically with the Clerk of this Court using the CM/ECF system, which will send

notification of such filing to all counsel of record to this action.



                                                        /s/ Marion H. Little, Jr.
                                                        Marion H. Little, Jr. (0042679)


1230-013:871953




                                                   2
